17-1490
     Zhang v. Whitaker
                                                                                    BIA
                                                                       Gordon-Uruakpa, IJ
                                                                            A087 986 601
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            BARRINGTON D. PARKER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIANZHI ZHANG,
14            Petitioner,
15
16                       v.                                      17-1490
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jianzhi Zhang, pro se, Far
24                                       Rockaway, NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Paul Fiorino,
28                                       Senior Litigation Counsel; John M.
29                                       McAdams, Jr., Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Jianzhi Zhang, a native and citizen of the

6    People’s Republic of China, seeks review of an April 12, 2017,

7    decision of the BIA affirming an August 4, 2016, decision of

8    an Immigration Judge (“IJ”) denying Zhang’s application for

9    asylum,    withholding   of   removal,    and   relief    under    the

10   Convention Against Torture (“CAT”).       In re Jianzhi Zhang, No.

11   A 087 986 601 (B.I.A. Apr. 12, 2017), aff’g No. A 087 986 601

12   (Immig. Ct. N.Y. City Aug. 4, 2016).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15        We have reviewed the IJ’s decision as supplemented by

16   the BIA.   Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir. 2007).

17   We   review   adverse    credibility     determinations    under     a

18   substantial evidence standard.       See Xiu Xia Lin v. Mukasey,

19   534 F.3d 162, 165-66 (2d Cir. 2008).             “Considering the

20   totality of the circumstances, . . . a trier of fact may base

21   a credibility determination on . . . the consistency between

22   the applicant’s or witness’s written and oral statements

23   . . . the internal consistency of each such statement, the
                                      2
1    consistency of such statements with other evidence of record

2    . . . and any inaccuracies or falsehoods in such statements

3    . . . .”      8 U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to

4    an IJ’s credibility determination unless . . . it is plain

5    that no reasonable fact-finder could make such an adverse

6    credibility ruling.”        Xiu Xia Lin, 534 F.3d at 167.              As

7    discussed below, substantial evidence supports the agency’s

8    determination that Zhang was not credible.

9         The agency reasonably relied on multiple inconsistencies

10   between    Zhang’s   testimony    and   application      regarding    the

11   events in China.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

12   Lin, 534 F.3d at 166-67.         His statements were inconsistent

13   as to the length of his interrogation during the initial

14   arrest, the period of time that passed between his first and

15   second arrests, and whether he and his wife began their bible

16   study group before or after the university officials warned

17   them not to proselytize on campus.1        The IJ was not compelled

18   to   accept    Zhang’s   explanation    that   the    passage   of   time

19   affected his memory of the events given the level of detail



     1 Although we agree with Zhang that the IJ erred in finding an
     inconsistency between Zhang’s testimony and application regarding
     the government-sanctioned church he attended in China, the error
     does not require remand given the other inconsistencies.      See
     Lianping Li v. Lynch, 839 F.3d 144, 149-50 (2d Cir. 2016).

                                        3
1    and specific dates he included in his application.                            See

2    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“A

3    petitioner must do more than offer a plausible explanation

4    for his inconsistent statements to secure relief; he must

5    demonstrate that a reasonable fact-finder would be compelled

6    to credit his testimony.” (quotation marks omitted)).

7          The    inconsistencies        between       Zhang’s      and   his   wife’s

8    testimony regarding whether he was arrested in China and

9    whether he attended church in the United States further

10   support      the    agency’s   determination            that   Zhang   was    not

11   credible.          See   8 U.S.C.    § 1158(b)(1)(B)(iii).                 Zhang’s

12   wife’s testimony that Zhang was never arrested in China

13   directly contradicts the main basis of Zhang’s claim of past

14   persecution.        See Xian Tuan Ye v. Dep’t of Homeland Sec., 446

15   F.3d 289, 295 (2d Cir. 2006) (even one material inconsistency

16   may provide substantial evidence for adverse credibility

17   determination).          The agency was not compelled to accept

18   Zhang’s explanation that his wife meant only that he was never

19   arrested      for     criminal      activity        because      Zhang’s     wife

20   specifically        denied   that    Zhang        was   ever   arrested      while

21   teaching on campus or for hosting the bible study sessions,

22   see Majidi, 430 F.3d at 80-81.              Zhang has provided no support

23   for    his     allegation        that       his     wife’s      testimony      was
                                             4
1    misinterpreted, in that he has not identified any errors and

2    his wife stated that she understood the interpreter.

3        The   agency      also    reasonably   relied     on   discrepancies

4    regarding Zhang’s New York church attendance.               See 8 U.S.C.

5    § 1158(b)(1)(B)(iii).         Zhang’s failure to attend church in

6    the United States called into question whether he was a

7    practicing Christian and undermined his allegations that he

8    risked arrest to practice Christianity in China. See Wensheng

9    Yan v. Mukasey, 509 F.3d 63, 66 (2d Cir. 2007) (“It is well

10   settled that, in assessing the credibility of an asylum

11   applicant’s testimony, an IJ is entitled to consider whether

12   the applicant’s story is inherently implausible.”); Siewe v.

13   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false

14   document or a single instance of false testimony may (if

15   attributable to the petitioner) infect the balance of the

16   alien’s uncorroborated or unauthenticated evidence.”).

17       We    have   considered      Zhang’s   remaining       arguments   and

18   determine that they lack merit.            Given the inconsistencies

19   among Zhang’s application, his testimony, and his wife’s

20   testimony regarding both events in china and his practice of

21   Christianity     in   the    United   States,   the   totality    of   the

22   circumstances supports the adverse credibility ruling.                 See

23   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167;
                                           5
1    Xian Tuan Ye, 446 F.3d at 295.            Because all of Zhang’s claims

2    were    based   on   the    same   factual    predicate,   the    adverse

3    credibility      determination        is     dispositive   of     asylum,

4    withholding of removal, and CAT relief.              Paul v. Gonzales,

5    444 F.3d 148, 156-57 (2d Cir. 2006).

6           For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, Zhang’s motion to

8    expedite ruling on the petition is DENIED as moot.                   Any

9    pending request for oral argument in this petition is DENIED

10   in   accordance      with   Federal   Rule    of   Appellate    Procedure

11   34(a)(2), and Second Circuit Local Rule 34.1(b).

12                                      FOR THE COURT:
13                                      Catherine O’Hagan Wolfe,
14                                      Clerk of Court




                                           6